                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA

                                   Savannah Division


UNITED STATES OF AMERICA                             )
                                                     )
                      v.                             )       Indictment No. CR418-153
                                                     )
                                                     )
FRANK H. BYNES, JR.,                                 )
                                                     )
                           Defendant                 )

  ORDER GRANTING DEFENDANT’S FOURTH MOTION FOR LEAVE OF COURT

         The Court GRANTS the Defendant's Attorney's Motion for leave of Court for the dates of

December 9th - December 10th 2019.


         SO ORDERED this WK day of2FWREHU, 2019.




                                           _________________________
                                           ________
                                                  _____________
                                                              _____
                                           &KULVWRSKHU/5D\
                                           &KULVW
                                                WRSKH
                                                   K U/
                                                       / 5D\
                                           8QLWHG6WDWHVMagistrate Judge
                                           Southern District of Georgia
